                       Case MDL No. 2997 Document 78 Filed 04/04/21 Page 1 of 1
UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


        2997
MDL No. _____________
                                                                               Baby Food Marketing, Sales Practices and Product Liability Litigation
                                             & T ITLE - IN RE: __________________________________


                                                    NOTICE OF APPEARANCE
                         Appearances should only be entered in compliance with Rule 4.1(c).

PARTIES REPRESENTED (indicate plaintiff or defendant--attach list if more than one
action):
Plaintiffs Soto, Gancarz, Lopez-Sanchez, Kendra Anderson and Marla Micks



SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).-- attach list if more
than one action):
Anderson et al. v. The Hain Celestial Group, Inc., 21-cv-01621, EDNY; Soto v. Nurture, Inc., 21-cv-01271, SDNY;
Gancarz v. Beech-Nut Nutrition Company, 21-cv-00258, NDNY; Lopez-Sanchez v. The Hain Celestial Group, Inc.,
21-cv-01045, EDNY.

                            *****************************************************

        In compliance with Rule 4.1(c), the following designated attorney is authorized to file and
receive service of all pleadings, notices, orders, and other papers relating to practice before the
Judicial Panel on Multidistrict Litigation on behalf of the plaintiff(s)/ defendant(s) indicated. I am
aware that only one attorney can be designated for each party.

                4/4/2021                                                        /s/ Spencer Sheehan
                                 Date                                                               Signature of Attorney or Designee

Name and Address of Designated Attorney:
 Spencer Sheehan, 60 Cutter Mill Rd Ste 409 Great Neck NY 11021

Telephone No.: (516) 268-7080                                                                         Fax No.: (516) 234-7800
               spencer@spencersheehan.com
Email Address: __________________________


Instructions:

1. From the JPM L hom e page, download N otice of Appearance. Fill out form and save in .pdf format. (All docum ents filed with the Judicial Panel m ust be in PD F Format.)
T he Appearance Form is to be filed as the m ain PD F docum ent. Any docum ents subm itted with the Appearance F orm are attachm ents.
2. Select M D L from the m enu bar at the top of the E CF screen.
3. Click on N otices. Select the appropriate N otice of Appearance. Select N ext.
4. Enter the three or four digit M D L num ber (ex. 875). Select N ext.
5. V erify M D L num ber, if correct Select N ext.
6. Choose the case(s) for which the Appearance is being filed. Select N ext.
7. Select Party. Select next twice.
8. U pload the Appearance Form as the M ain docum ent and all other docum ents as attachm ents. Be sure to choose a category and description. Select the docum ent to which
the Appearance relates. (N ote: Appearances filed in new litigations will be linked to the initial M otion for T ransfer and Appearances filed in transferred litigations should be
linked to the Conditional T ransfer Order (CT O).
9. Select the next button and verify docket text. If correct continue to select next to com plete the transaction.




                                                                                                                                                              JPML Form 18
